Title: From George Washington to John Hancock, 10 May 1777
From: Washington, George
To: Hancock, John



Sir
Morris Town May the 10th 1777.

Since I had the Honor of addressing you on the 5th Instt nothing material has occurred.
Inclosed, you will be pleased to receive a General Return of our Forces in Jersey, the 6th Instant, which is the first, I have been able to obtain with any degree of accuracy.
I have not heard from Genl DeHaw’s since his promotion. As soon as I was informed of it, I wrote & requested him to repair to Camp, but having received no Answer, I am apprehensive my Letter miscarried. I wish Congress to give him notice of his Appointment and directions to join the Army, if he accepts his Commission & is not prevented by indisposition.
Through the Board of War I have been favoured with a Copy of Genl Gates’s Letter of the 29th Ulto. Hudsons River & the passes in the Highlands, I always considered, as Objects of great importance, and, accordingly, have provided for their Security in the best manner my Judgement would direct & the circumstances of the Army admit. If they are less secure, than we wish them to be, it is owing to our inability and not to inattention. I have written to Genl McDougal and will do it again to employ much of his care, upon this Subject. War, in Theory & the modes of Defence are obvious & easy—but in practice, they are more difficult. Unhappily for us, the means in our power, do not always accord with our wishes or what would be our interest to pursue. As yet, None of the Eastern Troops have passed the North River, except Two small Detachments from Connecticut & Rhode Island, amounting to about 270, which missed my Orders, till they had got over. These I shall send back, after we are more reinforced, unless the movements of the Enemy in this Quarter make their detention necessary. The rest of the Eastern Troops, which have marched, except

the 7 Regiments from Massachusetts and Three from New Hampshire, ordered immediately to Ticonderoga, are at, & on their way to Pecks Kills, as mentioned in my Letter of the 3d, where they are to remain, with All the York Troops, except Vanschaicks and Gansevorts now at the Northward, till Genl Hows designs & intended Operations are better understood. This disposition, appearing to me and my Genl Officers, the best that could be made in our State of incertainty, was adopted. The Two troops of Horse recommended by Congress to be sent to Genl Gates, shall go, as soon, as circumstances will admit. At present, we have not more than are constantly employed at the different posts.
Genl Heath in a Letter of the 30th Ulto mentions that the Military Chest at the Eastward is exhausted, & that a Supply will be wanted much to defray the Expences which will arise on the removal of the Military & Ordnance Stores to Springfield. he says, Mr Hancock was to write upon the Subject, and requested I would also mention it to Congress in my first Letter.
Accounts have been frequently exhibited of late by the Officers respecting Subsistence whilst recruiting & on their march. As I do not recollect the provision Congress have made in such cases, I wish to be informed & to be favoured with a Copy of their several Resolves upon the Subject.
A consideration of the Return transmitted, and of the Several Detachments, that have joined & which form it, will shew Congress what our situation has been. I have the Honor to be with great respect Sir Yr Most Obedt servt

Go: Washington

